DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendments to the specification and the claims filed on 06/03/2019 have been accepted and entered for examination. 

Claim Objections
Claims 11, 14 and 25 are objected to because of the following informalities: the claim 11 recites “said transmitter suitable to transmit...a receiver suitable to monitor...” claim 14 recites “wherein said transmitter is suitable to transmit...”, claim 25 recites “wherein said transmitter is suitable to transmit...” thus the claims have recited a clause with the optional langue “suitable”.
In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language “suitable to” to have the limiting effect, such that the steps/functions, which follows language “suitable to”, to be performed are required (i.e. not optional). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 16, the claim recites “...when said SNR of a digital video signal received by said receiver is greater than that of a reconstructed analog video signal”, but however, the claims 4 and 14 have NOT mentioned any SNR or digital video signal. On the other hand, claims 5 and 15 have only mentioned SNR of the digital signals. Thus, it would be impossible to determine whether “said SNR” is preferred to the SNR of digital signal of claims 5 and 15 or unrelated/new SNR. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. For examination purpose, the claimed limitations are interpreted as best understood.
Regarding claims 7 and 17, the claim recites “...said digital video signals are space-time coded”, but however, the claims 4 and 14 has NOT mentioned any digital video signal, the claim only recites “digital signals”. Thus, it would be impossible to determine whether or not “said digital video signals” is preferred to the SNR of digital signal of claims 4 and 14. Therefore, it would be impossible to determine the metes and 
Regarding claim 20, the claim recites “...said different signal”, but however, the claim 11 has NOT mentioned any different signal. On the other hand, claim 19 has recited “different signal”. Thus, it would be impossible to determine whether or not “said different signal” is preferred to the “different signal” claim 19. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. For examination purpose, the claimed limitations are interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of US 2009/0086647 A1 to Shnaider et al. (hereafter refers as Shnaider).
Regarding claims 1 and 11, Xia teaches a method and system for analog transmission of video (a method for transmitting analog video and a system for perform the method, Fig. 1-3 and paragraphs [24-25, 36-37]), comprising:
a transmitter (a transmitter, Fig. 2, transmitter 202, Fig. 3 transmitter 310, and paragraphs [29, 36-37]) with multiple antennas (the transmitter includes multiple antennas, Fig. 2-3 and paragraphs [36-37]), said transmitter suitable to transmit analog video signals (the transmitter is configured to convert video signal(s) to analog video signal(s) and to transmit the analog video signals, paragraphs [31, 36-37] and Fig. 3) through at least two antennas of said multiple antennas (through at least two antennas of the multiple antennas, Fig. 2-3 and paragraphs [36-37]) to a receiver (to a receiver, Fig. 2, receiver 204, Fig. 3, receiver 320 and paragraphs [36-37]).
suitable to monitor an attribute of the channels between said at least two transmitting antennas and an antenna of said receiver, wherein said transmitter is configured to change a phase and magnitude of a signal being transmitted through at least one of said at least two transmitting antennas responsive to the monitoring”.
Shnaider teaches a method and system for transmission (a method for transmitting signals and a system for perform the method, Fig. 1 and paragraphs [37, 48-53]), comprising:
a transmitter (a base station, Fig. 1 and paragraphs [paragraph [48-49]) with multiple antennas (the base station includes multiple antennas, Fig. 1), said transmitter suitable to transmit signals through at least two antennas of said multiple antennas (the base station transmits the signals via at least two different antennas, paragraphs [48-49] and Fig. 1); and
a receiver (i.e. mobile station, Fig. 1 and paragraphs [48-50]) suitable to monitor an attribute of the channels between said at least two transmitting antennas and an antenna of said receiver (the mobile station monitors quality of channels between the two transmitting antennas and an antenna 150 of the mobile station, Fig. 1 and paragraphs [48-51]);
wherein said transmitter is configured to change a phase and magnitude of an signal being transmitted through at least one of said at least two transmitting antennas responsive to the monitoring (the base station receives feedback(s) including information from the monitoring of the mobile station, and then the base station changes a weight(s) of a signal being transmitted through at least one antenna, paragraphs [49-53], wherein the weight(s) enables the base station to change phase and magnitude of the signal being transmitted through at least one antenna, a paragraph [48]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the receiver suitable to monitor an attribute of the channels between said at least two transmitting antennas and the antenna of said receiver, wherein said transmitter is configured to change the phase and magnitude of the signal being transmitted through at least one of said at least two transmitting antennas responsive to the monitoring as taught by Shnaider, with the teachings of the transmitting analog video signals through at least two antennas of said multiple antennas to the receiver as taught by Xia, for a purpose of dynamically adjusting the phase and magnitude of the signals based on the conditions of the channels, thus increasing efficiency in the transmission of the analog video (see Shnaider, paragraphs [48-53]).
Regarding claims 2 and 12, the combination of Xia and Shnaider further teaches wherein said transmitter changes a phase and magnitude by multiplying said analog video signal being transmitted through at least one of said at least two antennas by a complex number (adjusting the phase and magnitude of the signal by multiplying said analog video signal, see Xia, paragraphs [36-37], with the weight(s), which is a complex number, see Shnaider, paragraphs [11, 15, 23, 26, 50]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of US 2009/0086647 A1 to Shnaider et al. (hereafter refers as Shnaider) as applied to claims US 2008/0227389 A1 to Sakata et al. (hereafter refers as Sakata).
Regarding claims 3 and 13, the combination of Xia and Shnaider does not explicitly teach wherein said transmitter “multiplies a baseband signal of said signal by a factor of -1 or 1”.
Sakata teaches a transmitter multiplies a baseband signal of a signal by a factor of -1 or 1 (wherein a transmitter multiples a baseband signal of a signal by a factor of -1, i.e. imaginary part, and 1, i.e. real part, paragraphs [68, 77, 90]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitter multiplies a baseband signal of a signal by a factor of -1 or 1 as taught by Sakata, with the teachings of the transmitting analog video signals through at least two antennas of said multiple antennas to the receiver as taught by combination of Xia and Shnaider, for a purpose of increasing transmission diversity for the analog video signals by multiplying the analog video signals by the factor of -1 or 1, thus enabling the analog video signals to have different characters during the transmission (see Sakata, paragraphs [5-9, 68, 77]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of US 2009/0086647 A1 to Shnaider et al. (hereafter refers as Shnaider) as applied to claims above, and further in view of US 2016/0301557 A1 to Yuda et al. (hereafter refers as Yuda).
claims 4 and 14, the combination Xia and Shnaider does not explicitly teach wherein said transmitter is suitable to transmit “digital signals”.
Yuda teaches a transmitter is suitable to transmit digital signals through said at least two antennas of multiple transmit antennas (a transmitter includes at least two antennas for transmitting analog signals and digital signal, i.e. preamble signal, abstract, paragraphs [11, 90, 106, 110] and Fig. 9).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitter is suitable to transmit digital signals through said at least two antennas of multiple transmit antennas as taught by Yuda, with the teachings of the transmitting analog video signals through at least two antennas of said multiple antennas to the receiver as taught by combination of Xia and Shnaider, for a purpose of increasing functionality of the system and providing additional information/data to the receiver by enabling the transmitter to transmit digital signals through said at least two antennas (see Yuda, abstract, paragraphs [11, 90, 106, 110] and Fig. 1).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of US 2009/0086647 A1 to Shnaider et al. (hereafter refers as Shnaider) and US 2016/0301557 A1 to Yuda et al. (hereafter refers as Yuda) as applied to claims above, and further in view of US 5,309,478 to Lim.
Regarding claims 5 and 15, the combination of Xia, Shnaider and Yuda further teaches wherein said attribute comprises a signal to noise ratio (SNR) associated with (wherein the quality of channels comprises a signal to noise ratio associated with signals reconstructed by the receiver/mobile station, see Shnaider, paragraph [50]).
However, the combination of Xia, Shnaider and Yuda does not explicitly teach wherein said attribute comprises a “signal to noise ratio (SNR) associated with analog signals and digital signals” reconstructed by said receiver.
Lim teaches said attribute comprises a signal to noise ratio (SNR) associated with analog signals and digital signals reconstructed by a receiver (a receiver is configured to reconstruct the hybrid analog and digital signals and to detect signal to noise ratio associated with the hybrid analog and digital signals, abstract and col. 2, lines 3-65, col. 6, lines 25-37, col. 7, lines 52-67). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of attribute comprises the signal to noise ratio (SNR) associated with analog signals and digital signals reconstructed by a receiver as taught by Lim, with the teachings of the attribute comprises a signal to noise ratio (SNR) associated with signals reconstructed by said receiver as taught by combination of Xia, Shnaider and Yuda, for a purpose of increasing efficiency in transmission of the analog signals and digital signals based on the SNR associated with the analog signals and digital signals, thus enabling the system/method to determine amount of the analog signals and digital signals for transmission without causing any deterioration (see Lim, abstract and col. 2, lines 3-65, col. 6, lines 25-37, col. 7, lines 52-67).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of US 2009/0086647 A1 to Shnaider et al. (hereafter refers as Shnaider) and US 2016/0301557 A1 to Yuda et al. (hereafter refers as Yuda) as applied to claims above, and further in view of US 2008/0123752 A1 to Chen.
Regarding claims 7 and 17, the combination of Xia, Shnaider and Yuda does not explicitly teach “wherein said digital video signals are space-time coded”.
Chen teaches the digital video signals are space-time coded (transmitting digital video signals via multiple antennas, wherein the digital video signals are space-time coded, abstract, paragraphs [21, 33] and Fig. 4-5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the digital video signals are space-time coded as taught by Chen, with the teachings of combination of Xia, Shnaider and Yuda, for a purpose of provide a transmission diversity for the digital video signals while improve spectrum efficiency or transmission reliability (see Chen, abstract and paragraphs [32-33]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of US 2009/0086647 A1 to Shnaider et al. (hereafter refers as Shnaider) and US 2016/0301557 A1 to Yuda et al. (hereafter refers as Yuda) as applied to claims above, and further in view of US Patent NO. 6,256,302 B1 to Siegle et al. (hereafter refers as Siegle).
claims 8 and 18, the combination of Xia, Shnaider and Yuda further teaches wherein said analog video signals transmitted by said transmitter comprises orthogonal frequency-division multiplexing (OFDM) (wherein the analog video signals are transmitted via OFDM, see Xia, paragraphs [32, 36]).
However, the combination of Xia, Shnaider and Yuda does not explicitly teach wherein said “digital video signals” are transmitted by said transmitter comprises orthogonal frequency-division multiplexing (OFDM).
Siegle teaches the digital video signals and analog video signals transmitted by said transmitter comprises orthogonal frequency-division multiplexing (OFDM) (a transmitter sends the digital video signals and analog video signals, i.e. common video signals, via OFDM, abstract and col. 3, lines 1-35 and Fig. 7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the digital video signals and analog video signals transmitted by said transmitter comprises orthogonal frequency-division multiplexing (OFDM) as taught by Siegle, with the teachings of the transmitting analog video signals via OFDM as taught by combination of Xia, Shnaider and Yuda, for a purpose of providing common transmission for both analog video signals and the digital video signals by using OFDM for transmission, thus increase efficiency in transmission of the both signals while reduce interference between the analog and digital video signals (see Siegle, col. 3, lines 1-37).

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of US 2009/0086647 A1 to Shnaider et al. (hereafter refers as Shnaider) as applied to claims above, and further in view of US 2005/0239419 A1 to Fudaba et al. (hereafter refers as Fudaba).
Regarding claims 9 and 19, the combination of Xia and Shnaider does not explicitly teach wherein said transmitter changes phases “by switching between ports in a differential signal”.
Fudaba teaches a transmitter changes phases by switching between ports in a differential signal (changing a phase of a signal by switching between ports in a differential signal, paragraph [51] and Fig. 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of changing phases by switching between ports in the differential signal as taught by Fudaba, with the teachings of combination of Xia and Shnaider, for a purpose of adaptively changing the phases of the signals by simply switching between the ports, thus reducing complexity of the system/method (see Fudaba, paragraph [51] and Fig. 4).
Regarding claims 10 and 20, Fudaba further teaches wherein said differential signal is generated at an interface of a baseband modem and a radio frequency (RF) circuit in said transmitter (wherein the differential signal is generated at an interface/output of a baseband signal generator 5 and RF circuit in the transmitter, Fig. 4 and paragraphs [50-53]).
(see Fudaba, paragraph [51] and Fig. 4).

Claims 21, 23-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of 2016/0301557 A1 to Yuda et al. (hereafter refers as Yuda).
Regarding claim 21, Xia teaches a method (a method for transmitting analog video, Fig. 1-3 and paragraphs [24-25, 36-37]), comprising: 
performing analog transmission of video signals by using multiple transmit antennas (a transmitter is configured to convert video signal(s) to analog video signal(s) and to transmit the analog video signals, paragraphs [31, 36-37] and Fig. 3, through at least two antennas of the multiple antennas, Fig. 2-3 and paragraphs [36-37]).
However, Xia does not explicitly teach “space-time code”.
Yuda teaches performing analog transmission of video signal by using multiple transmit antennas and space-time code (a transmitter includes at least two antennas for transmitting analog signals and space-time coding, paragraphs [30, 33, 34] and Fig. 1, 9).
(see Yuda, abstract, paragraphs [30, 33, 34] and Fig. 1, 9).
Regarding claim 23, the combination of Xia and Yuda further teaches wherein said performing analog transmission comprises converting an analog video signal to a complex analog signal prior to transmission (wherein the analog video signals are multiplied with complex value(s) prior to transmission, see Xia, paragraphs [36-38, 66, 92], Yuda, paragraph [49]).
Regarding claim 24, the combination of Xia and Yuda further teaches wherein said analog transmission comprises orthogonal frequency-division multiplexing (OFDM) (wherein the analog transmission comprises OFDM transmission, see Xia, paragraphs [32, 36] and Fig. 3).
Regarding claim 25, Xia teaches a system for analog transmission of video signals (a system for transmitting analog video, Fig. 1-3 and paragraphs [24-25, 36-37]),  comprising: 
a transmitter (a transmitter, Fig. 2, transmitter 202, Fig. 3 transmitter 310, and paragraphs [29, 36-37]) with multiple antennas (the transmitter includes multiple antennas, Fig. 2-3 and paragraphs [36-37]),
(the transmitter is configured to convert video signal(s) to analog video signal(s) and to transmit the analog video signals, paragraphs [31, 36-37] and Fig. 3, through at least two antennas of the multiple antennas, Fig. 2-3 and paragraphs [36-37]).
However, Xia does not explicitly teach “space-time code”.
Yuda teaches performing analog transmission of video signal by using multiple transmit antennas and space-time code (a transmitter includes at least two antennas for transmitting analog signals and space-time coding, paragraphs [30, 33, 34] and Fig. 1, 9).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of performing analog transmission of video signal by using multiple transmit antennas and space-time code as taught by Yuda, with the teachings of performing analog transmission of video signal by using multiple transmit antennas as taught by Xia, for a purpose of increasing transmission diversity for the analog video signals by applying space time coding (see Yuda, abstract, paragraphs [30, 33, 34] and Fig. 1, 9).
Regarding claim 27, the combination of Xia and Yuda further teaches said analog transmission comprises converting an analog video signal to a complex analog signal prior to transmission  (wherein the analog video signals are multiplied with complex value(s) prior to transmission, see Xia, paragraphs [36-38, 66, 92], Yuda, paragraph [49]).
Regarding claim 28, the combination of Xia and Yuda further teaches wherein said analog transmission comprises orthogonal frequency-division multiplexing (OFDM) (wherein the analog transmission comprises OFDM transmission, see Xia, paragraphs [32, 36] and Fig. 3).

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0134254 A1 to Xia et al. (hereafter refers as Xia) in view of 2016/0301557 A1 to Yuda et al. (hereafter refers as Yuda) as applied to claims above, and further in view of US 2011/0129025 A1 to Jaeckel et al. (hereafter refers as Jaeckel). 
Regarding claims 22 and 26, the combination of Xia and Yuda does not explicitly teach wherein the space-time code is “Alamouti code”.
Jaeckel teaches the space-time code is Alamouti code (transmitting signals using multiple transmit antennas and space-time code, paragraphs [62-64] and Fig. 3, 6, wherein the space-time code is Alamouti code, paragraphs [63, 73]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the space-time code is Alamouti code as taught by Jaeckel, with the teachings of performing analog transmission of video signals by using multiple transmit antennas and space-time code as taught by combination of Xia and Yuda, for a purpose of provide diversity gain for the transmission of the video signals by using the Alamouti code, since the Alamouti enables a receiver to constructively superimposing signals of a same transmission symbol while at the same time destructively superimposing those of the other transmission symbol (see Jaeckel, paragraph [63]).

Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0316369 A1 discloses a receiver determines whether the broadcast signal is an analog or digital based on SNR of the broadcast signal (see paragraph [60]).
US 2013/0003637 A1 discloses a transmitter for transmitting both analog radio signal and a digital radio signal (paragraphs [23-25]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        July 31, 2021